Citation Nr: 1435100	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to December 1954.  He died in May 2012.  The appellant is his surviving spouse and has been substituted as the claimant with respect to the issue of entitlement to TDIU, which was pending at the time of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); see also 38 U.S.C. § 5121A (West Supp. 2013). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded this case in June 2010, December 2010, and February 2012 for further development.  It now returns for appellate review. 

The Veteran and the appellant testified at a hearing before the undersigned in February 2009.  A transcript is of record.  

A May 2014 brief submitted on behalf of the appellant raises a claim for service connection for the cause of the Veteran's death.   However, this claim was granted by the RO in March 2013.  Therefore, no further action is required. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to ensure compliance with the Board's prior remand directives, and in order to make an informed decision, so that the claim will be afforded every due consideration.

The Board's prior remand directives, as most recently articulated in the February 2012 remand, were twofold: First, the Veteran was to be afforded an examination by a nephrologist, and, second, an opinion regarding the effect of his service-connected kidney disorder on his ability to work was to specifically take into account his reports of ongoing right flank pain.  Neither of these has been accomplished.  Because the Veteran has since passed away, an examination cannot be performed.  However, as prior laboratory findings, to include BUN and creatine levels from 2010, are of record, as well as an August 2010 opinion by a nephrologist based on the examination findings, the Board finds no prejudicial error in not conducting the examination.  Indeed, the August 2009 examiner only stated that an opinion from a nephrologist may be needed; the examiner did not state that another examination was also warranted.  Thus, there is no indication that further examination would have resolved the issue.

More pertinent, however, is whether the Veteran's reported symptoms of chronic right flank pain, which have been attributed to the present of kidney stones and a cyst, were sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment.  The August 2010 nephrologist's opinion was based solely on the laboratory findings, at least in the explanation provided, and did not discuss the Veteran's symptoms.  The July 2010 VA examiner's opinion, including the supplemental opinion provided in January 2012, also did not take into account the Veteran's symptoms, as the Board discussed in its previous remands.  

Prior VA examiner opinions dated in August 2009 and December 2007 were rendered at a time when the Veteran apparently reported experiencing symptoms about twice a week which resolved with rest and self-treatment.  However, since that time, a March 2010 letter by J. Tapp, MD, the Veteran's private treating physician, states that the Veteran was unable to work due to right-side flank pain, which was "felt to be related to his extensive history of kidney problems."  Dr. Tapp noted that the Veteran continued to have problems with kidney stones, and that he reported being in severe pain "90-99% of the time."  An August 2010 letter by Young, Jr., MD, a private urologist who specifically treated the Veteran for kidney problems, states that the Veteran had a history of chronic right-sided abdominal and flank pain.  Dr. Young noted that the Veteran had a solitary kidney on the right side (the Veteran's left kidney was surgically removed during active service, for which service connection has been established), and a history of an enlarged painful cyst.  He was likely to undergo a "laparoscopic cyst unrooting."  According to Dr. Young, the Veteran's pain was severe, and his history of nephrolithiasis on the right side "would only exacerbate his pain."  

Based on the letters by Dr. Young and Dr. Tapp, and in accordance with the Board's prior remand directives, an opinion must be rendered which takes into account the symptoms discussed in these letters, to include the likelihood of whether the Veteran's reported flank pain would produce unemployability without regard to his age and nonservice-connected disabilities.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the appellant, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).

Additional clarification is also required, as described below.

Accordingly, the case is REMANDED for the following actions:

1.  A VA examination report dated in June 2010 indicates that the Veteran was service connected for PTSD with depression and was claiming service connection for a gastrointestinal disorder on a secondary basis.  However, the claims folder contains no rating decision showing that the Veteran was service connected for a psychiatric disorder or any evidence that he had submitted a claim for service connection for a gastrointestinal disorder.  Take appropriate action to clarify whether the Veteran was service connected for any psychiatric and/or gastrointestinal disorders during his lifetime.  

2.  Request the appellant to identify any treatment records or other pertinent evidence.  Then, take appropriate steps to obtain copies of any treatment records she has identified which are not currently of record.  

3. Obtain a medical opinion as to whether the Veteran's service-connected left nephrectomy with right hydronephrosis and calculi was sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment, without regard to advancing age and disabilities that were not service connected.  The entire claims file and the instructions in this REMAND must be provided to the clinician rendering the opinion.  The clinician must review the claims file, and note in the report that the claims file has been reviewed. 

The clinician must specifically discuss the Veteran's reported right flank pain due to kidney stones and a cyst, as discussed in the March 2010 and August 2010 letters by Dr. Tapp and Dr. Young, and its impact on employability.  

The opining clinician must take into account the Veteran's prior work history, level of education, and skills training in determining whether he would be able to engage in more than marginal employment within the restrictions imposed by his service-connected kidney disorder, and specifically the flank pain associated with renal calculi.  In this regard, the record shows that the Veteran was self-employed full time as an accountant and tax preparer from 1981 to 2002.  The RO determined that the Veteran's left nephrectomy with right hydronephrosis and calculi contributed to the cause of his death in May 2012.  See VA Rating Decision, dated March 4, 2013; and Death Certificate, dated May [redacted], 2012.

A complete explanation must be provided in support of the opinion.  

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

5. Finally, after completing any other indicated development, readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

